UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURUSANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 33-19598-D VYTA CORP (Exact name of small business issuer as specified in its charter) Nevada 84-0992908 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 370 17th Street, Suite 3640 Denver, Colorado 80202 (Address of principal executive offices) Issuer’s telephone number, including area code: (303) 592-1010 Check whether the issuer (1) has filed all reports required to be filed by Section 13(a) or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes­ xNo ­­¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 16, 2007 there were 32,879,845 shares of the registrant’s sole class of common shares outstanding. Transitional Small Business Disclosure Format Yes ¨ No x PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Page Condensed Consolidated Balance Sheet –September 30, 2007 F-1 Condensed Consolidated Statements of Operations - Three months ended September 30, 2007 and 2006 F-2 Condensed Consolidated Statements of Comprehensive Loss – Three months ended September 30, 2007 and 2006 F-3 Condensed Consolidated Statement of Changes in Shareholders’ Equity –Three months ended September 30, 2007 F-4 Condensed Consolidated Statements of Cash Flows – Three months ended September 30, 2007 and 2006 F-5 Notes to Condensed Consolidated Financial Statements F-6 Item 2. Management’s Discussion and Analysis 1 Item 3. Controls and Procedures 3 Item 3A(T) Controls and Procedures 3 PART II – OTHER INFORMATION Item 1. Legal Proceedings –Not Applicable 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults Upon Senior Securities – Not Applicable 4 Item 4. Submission of Matters to a Vote of Security Holders – Not Applicable 4 Item 5. Other Information – Not Applicable 4 Item 6. Exhibits 5 SIGNATURES 6 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements VYTA CORP AND SUBSIDIARIES Condensed Consolidated Balance Sheet September 30, 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 129,055 Prepaid expenses and other 2,026 Total current assets 131,081 Property and equipment: Office equipment and furniture 67,107 Less accumulated depreciation (62,823 ) 4,284 Other assets: Deposits and other 19,562 Notes and advances receivable, unconsolidated investee (Note 2) 267,249 Investment in unconsolidated investee (Note 3) 199,899 486,710 Total assets $ 622,075 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ 80,123 Accounts payable, officer (Note 4) 4,110 Accrued expenses 7,062 Total liabilities (all current) 91,295 Commitments and contingencies (Note 6) Shareholders’ equity: Preferred stock; $0.0001 par value; 5,000,000 shares authorized; Series A, 8%; deemed par value $1.00 per share; 500,000 shares issued and outstanding; liquidation preference of $522,602 522,602 Common stock; $0.0001 par value; 200,000,000 shares authorized;32,879,845 shares issued and outstanding 3,288 Additional paid-in capital 30,898,357 Accumulated other comprehensive income 130,787 Accumulated deficit (31,024,254 ) Total shareholders’ equity 530,780 Total liabilities and shareholders’ equity $ 622,075 See notes to condensed consolidated financial statements. F-1 Table of Contents VYTA CORP AND SUBSIDIARIES Condensed Consolidated Statements of Operations Three Months Ended September 30, 2007 and 2006 (Unaudited) 2007 2006 General and administrative expense $ (145,748 ) $ (275,414 ) Loss from operations (145,748 ) (275,414 ) Other income (expense): Equity losses of unconsolidated investees (Note 3) (380,825 ) (267,558 ) (380,825 ) (267,558 ) Net loss (526,573 ) (542,972 ) Accumulated dividends on Series A preferred stock (Note 5) (9,452 ) - Net loss applicable to common Shareholders $ (536,025 ) $ (542,972 ) Net loss per common share, basic and diluted (Note 1) $ (0.02 ) $ (0.02 ) Weighted average number of common shares outstanding (Note 1) 32,060,062 22,643,512 See notes to condensed consolidated financial statements. F-2 Table of Contents VYTA CORP AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Loss Three Months Ended September 30, 2007 and 2006 2007 2006 Net loss $ (526,573 ) $ (542,972 ) Change in unrealized gain on Securities - 35 Change in foreign currency translation adjustment 9,244 - Comprehensive loss $ (517,329 ) $ (542,937 ) See notes to condensed consolidated financial statements. F-3 Table of Contents VYTA CORP AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Shareholders’ Equity Three Months Ended September 30, 2007 (Unaudited) Additional Accumulated other Total Preferred stock Common stock paid in comprehensive Accumulated shareholders’ Shares Amount Shares Amount capital income deficit equity Balances, July 1, 2007 500,000 $ 513,150 31,349,845 $ 3,135 $ 30,678,462 $ 121,543 $ (30,497,681 ) $ 818,609 Common stock issued for cash - - 1,530,000 153 229,347 - - 229,500 Net loss - (526,573 ) (526,573 ) Accumulateddividends on Series A preferred stock - 9,452 - - (9,452 ) - - - Change in foreign currency translation adjustment - 9,244 - 9,244 Balances, September 30, 2007 500,000 $ 522,602 32,879,845 $ 3,288 $ 30,898,357 $ 130,787 $ (31,024,254 ) $ 530,780 See notes to condensed consolidated financial statements. F-4 Table of Contents VYTA CORP AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Three Months Ended September 30, 2007 and 2006 (Unaudited) 2007 2006 Cash flows from operating activities: Net loss $ (526,573 ) $ (542,972 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization expense - 117,689 Depreciation expense 1,153 1,346 Equity losses of unconsolidated investees 380,825 267,558 Changes in operating assets and liabilities: Decrease in prepaid expenses and other 653 15,143 (Decrease)increase in accounts payable and accrued expenses (17,174 ) 11,722 Total adjustments 365,457 413,458 Net cash used in operating activities (161,116 ) (129,514 ) Cash flows from investing activities: Increase in notes and advances receivable, unconsolidated investee (294,031 ) (191,000 ) Net cash used in investing activities (294,031 ) (191,000 ) Cash flows from financing activities: Common stock issued for cash 229,500 - Proceeds applied to preferred stock and warrant purchase - 140,000 Net cash provided by financing activities 229,500 140,000 Netdecrease in cash and cash equivalents (225,647 ) (180,514 ) Cash and cash equivalents, beginning 354,702 192,359 Cash and cash equivalents, ending $ 129,055 $ 11,845 See notes to condensed consolidated financial statements. F-5 Table of Contents VYTA CORP AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three Months Ended September 30, 2007 and 2006 (Unaudited) 1. BASIS OF PRESENTATION, MANAGEMENT'S PLANS, AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: BASIS OF PRESENTATION: Presentation of Interim Information: The accompanying condensed consolidated financial statements include the accounts of Vyta Corp, a Nevada corporation (the Company), its wholly-owned subsidiaries, NanoPierce Connection Systems, Inc., a Nevada corporation (NCOS), and ExypnoTech, LLC (ET LLC), a Colorado limited liability company. NCOS and ET LLC had no revenues or operations in 2007 and 2006. The Company has two investments which are accounted for using the equity method of accounting. These equity method investments consist of ExypnoTech, GmbH (EPT) and BioAgra, LLC (BioAgra) (Note 3). The Company's equity investees, EPT and BioAgra, operate in two segments, the RFID industry and the animal feed industry, respectfully. All significant intercompany accounts and transactions have been eliminated in consolidation. In the opinion of the management of the Company, the accompanying unaudited condensed consolidated financial statements include all material adjustments, including all normal and recurring adjustments, considered necessary to present fairly the financial position and operating results of the Company for the periods presented. The financial statements and notes are presented as permitted by Form 10-QSB, and do not contain certain information included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007. It is the Company’s opinion that when the interim financial statements are read in conjunction with the June 30, 2007 Annual Report on Form 10-KSB, the disclosures are adequate to make the information presented not misleading. Interim results are not necessarily indicative of results for a full year or any future period. MANAGEMENT’S PLANS: In the Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007, the Report of the Independent Registered Public Accounting Firm includes an explanatory paragraph that describes substantial doubt about the Company’s ability to continue as a going concern. The Company’s interim financial statements for the three months ended September 30, 2007 have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. The Company reported a net loss of $526,573 and a net loss applicable to common stockholders of $536,025for the three months ended September 30, 2007, and an accumulated deficit of $31,024,254 as of September 30, 2007. The Company has not recognized any revenues from its business operations. During the 2008 fiscal year, the Company intends to continue its efforts to assist BioAgra with the continuing development of its sales, nationally and internationally in other animal feed markets, such as the equine and the swine markets. The Company intends to continue to raise funds to support the efforts through the sale of its equity securities. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not contain any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Currently, the Company does not have a revolving loan agreement with any financial institution, nor can the Company provide any assurance it will be able to enter into any such agreement in the future, or be able to raise funds through a further issuance of debt or equity in the Company. F-6 Table of Contents VYTA CORP AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Three Months Ended September 30, 2007 and 2006 (Unaudited) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: STOCK-BASED COMPENSATION: Beginning July 1, 2006, the Company adopted the provisions of and accounts for stock-based compensation in accordance with the Statement of Financial Accounting standards No. 123 – revised 2004 (“SFAS 123R”), Share-Based Payment, which replaced Statement of Financial Accounting Standards No. 123 (“SFAS 123”),
